Title: To Benjamin Franklin from La Rochefoucauld, [29 January? 1778]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Jeudi matin [January 29?, 1778]
Le Duc de la Rochefoucauld est chargé par Madame sa mere de demander à Monsieur franklyn cinq ou six Exemplaires de la Lettre du Banquier hollandois, qui fut lue Lundi dernier à l’hotel de la Rochefoucauld; si Monsieur franklyn n’étoit pas engagé Lundi prochain, et qu’il voulût venir y diner, on auroit grand plaisir à l’y recevoir, et on le prieroit de vouloir bien proposer à Monsieur Deane, et à Monsieur son petit fils d’y venir aussi. S’il y avoit quelque nouvelle d’Amérique, le Duc de la Rochefoucauld espere que Monsieur franklyn voudroit bien les lui mander.
